UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA CRIMINAL ACTION
VERSUS
CHRISTOPHER CARTER NO.: 17-00129-BAJ-RLB

RULING AND ORDER

Before the Court is Defendant's Motion to Vacate (Doc. 80). The
Government did not file an opposition. For the reasons stated herein, the Motion to
Vacate (Doe. 80) is DENIED.

I. BACKGROUND

On April 12, 2018, Defendant pleaded guilty to two counts of possessing a
firearm after having been convicted of a felony offense, in violation of 18 U.S.C. §
922(g)(1). On August 10, 2018 Defendant was sentenced to a term of imprisonment
of 60 months. (Doc. 77). Defendant now challenges his sentence, asserting that the
Court improperly calculated his criminal history points.

HW. APPLICABLE LAW

A federal prisoner serving a court-imposed sentence may move the court to
vacate, set aside or correct his sentence. 28 U.S.C. § 2255(a). However, only a narrow
set of claims are cognizable on a Section 2255 motion. The statute identifies three

grounds on which a motion may be made: (1) the sentence was imposed in violation
of the Constitution or laws of the United States; (2) the court was without jurisdiction
to impose the sentence; (3) the sentence exceeds the statutory maximum. Id.
I. ANALYSIS

On April 8, 2013, Defendant pleaded guilty in state court to three separate
criminal offenses. (Doc. 69 at pp. 7-8). Defendant's Presentence Investigation Report
factored these offenses into his criminal history computation as follows: Defendant
received three points each for two separate charges of illegally using a weapon and
one point for simple burglary. 7d.) Defendant contends that because he pled guilty to
all three offenses on the same day, the Court erred in calculating the criminal history
points for each offense separately.

The Court is unpersuaded by Defendant’s argument. Although Defendant pled
guilty in state court to all three offenses on the same day, each offense stemmed from
discrete instances of illegal conduct that occurred on separate dates and resulted in
a distinct sentence. Defendant’s first illegal use of weapons charge stemmed from an
incident that occurred March 29, 2010. (Doc. 69 at p. 7). Plaintiffs simple burglary
charge stemmed from an incident that occurred on February 17, 2011. Ud.) Finally,
Defendant’s second illegal use of weapons charge stemmed from an incident that
occurred on June 24, 2011. Ud.) United States Sentencing Guideline §4A1.1 provides
a schedule whereby a defendant's criminal history points are increased based on each
distinct prior sentence of imprisonment. It is irrelevant that a defendant pleads guilty
to three offenses on the same date. Accordingly, the Court did not err in computing

the criminal history points for each offense separately.
IV.

CONCLUSION

Accordingly,

IT IS ORDERED that the Motion to Vacate (Doc. 80) is DENIED.

Baton Rouge, Louisiana, this Ib “—— day of August, 2019.

pe

BRIAN A. JACKSON, DISTRICT JUDGE
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

 
